Citation Nr: 1434122	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-40 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw movement disorder (claimed as temporomandibular joint (TMJ) dysfunction).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for TMJ.

This appeal was previously before the Board in September 2012 and August 2013.  In September 2012, the Board reopened the claim and remanded for an addendum VA medical opinion.  In August 2013, the Board remanded for a VA examination.  The case has been returned to the Board for further appellate consideration.

The Veteran requested a Board hearing on his substantive appeal of the December 2008 rating decision.  He was scheduled for a hearing in May 2012, and sent appropriate notice.  He failed to report to the scheduled hearing.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  A temporomandibular joint movement (hypermobility) pre-existed active service.

2.  The weight of the probative evidence clearly and unmistakably shows that a pre-existing TMJ mobility defect was not aggravated by service or service connected PTSD. 

3.  A disease or injury has not been superimposed on the pre-existing TMJ mobility defect.


CONCLUSION OF LAW

Service connection for jaw movement disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in January 2007 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how appropriate disability ratings and effective dates were assigned.  These letters were provided to the Veteran prior to the initial adjudication of the claim.  The duty to notify has been satisfied.

The Veteran's service treatment records, service personnel records, and VA treatment records are associated with the electronic claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran was most recently provided a VA examination in November 2013, and an addendum to the examination was provided in March 2014.  The examiner considered the Veteran's claims, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  He specifically commented on the Veteran's complaints, and addressed both theories of entitlement.  As the given opinion was based on review of the claims file, including the Veteran's statements and supporting evidence, and provided rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Based on the foregoing, the Board finds the VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims decided herein.

Based on the aforementioned VA examinations, and VA treatment records in the electronic record, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  TMJ syndrome, occlusion and hypermobility are not conditions recognized as chronic under 38 C.F.R. § 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See Wagner, supra.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, an exception exists if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe, supra; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Nevertheless, service connection may be granted if the evidence shows that a disability was incurred or aggravated in service and superimposed upon the preexisting hypermobility of the joint.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has advanced two theories of entitlement: (1) he developed TMJ during service; and (2) his symptoms were brought on and aggravated by his service-connected PTSD.  He states that he grinds his teeth at night, and he believes that this is due to his service-related nightmares.

Service treatment records include the Veteran's September 2006 medical board.  He indicated that he suffered jaw pain during active service, but that he had not sought treatment for his pain prior to the medical board report.  Then in November 2006, the Veteran received dental treatment and complained of jaw pain in the right TMJ.  He had popping and grinding with opening his jaw.  The dentist noted the Veteran was a "grinder" and prescribed a night mouth guard.  The dentist also instructed the Veteran to seek treatment from an oral surgeon if his TMJ pain did not go away in two to three months.

In February 2007, the Veteran underwent a VA dental examination.  At that time, although he complained of occasional clicking of his jaw, he did not have clicking or popping on objective examination.  The examiner found that the Veteran's symptoms were more likely related to his occlusion, rather than "true" TMJ dysfunction.  The examiner explained that the Veteran "does not exhibit classical symptoms of temporomandibular joint dysfunction syndrome.  He does not experience chronic pain.  His symptoms are relatively minor." 

VA treatment records from 2008 include complaints of TMJ pain and grinding of the teeth.  In February 2008 the VA treatment provider noted clicking of the jaw with opening and closing of the mouth.  During a November 2008 PTSD examination, the Veteran reported that he would grind his teeth at night during his sleep, and he experienced jaw pain.  

In February 2009, the Veteran submitted a statement in support of his claim.  He argued that his "jaw was fine before" service and that "due to night terrors" he grinds his teeth hard enough to wake his fiancé and son every night of the week.  He argued that he was wearing away his enamel, and that his jaw creaked, locked and grinds.  He argued that it was "common knowledge that stress and PTSD are directly related to TMJ and the grinding of teeth at night."

In September 2012, the Board remanded the claim for an addendum opinion regarding whether the Veteran's TMJ dysfunction was due to or aggravated by his service-connected PTSD.  In January 2013, an examiner noted that there was no evidence of TMJ dysfunction during the 2007 examination, and that the Veteran's symptoms were attributable to his occlusion.  The addendum opinion noted that occlusions are developmental, and therefore not related to service.

In August 2013, the Board remanded for another VA examination to address whether the Veteran's problems with his jaw were manifestations of a congenital or developmental "disease" or "defect."  Opinions regarding aggravation, and whether a superimposed disease or injury occurred during service were also requested, depending on if the examiner defined the Veteran's jaw problem as a disease or defect.

In November 2013, the Veteran was afforded an additional VA examination.  The examiner found the Veteran did not have TMJ dysfunction.  In a March 2014 addendum, the VA dentist noted the Veteran had ongoing episodes of hypermobility, and that hypermobility is a chronic condition.  The examiner opined that it was less likely than not that the Veteran incurred "the TMJ problem" in service.  He also opined that it was "highly unlikely" his "TMJ problem" was caused or aggravated by PTSD because "hypermobility is a genetic disposition."  He then found that the hypermobility was a genetic defect, and that no additional disease or injury was superimposed on the hypermobility.  The dentist noted that "as with all genetic defects, the hypermobility was most likely caused by an increase of elastic fibers in his hylan cartilage.  This precedes entry to the service.  It is less likely than not that his TMJ problems were caused by his time in the service."

The Board finds that the totality of the evidence does clearly and unmistakably show that the Veteran's had pre-existing hypermobility that was not permanently aggravated by his period of service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  As outlined above, no medical evidence has specifically used the words "clear and unmistakable" in connection with an opinion.  However, the Board notes that the "clear and unmistakable" standard is a legal one-not a medical one.  In this matter, the Board notes that both the 2007 and 2013 VA examiners offered negative nexus opinions regarding a connection between the Veteran's jaw problems and his service, and both found that the Veteran did not have TMJ dysfunction syndrome but a developmental disorder of his jaw.  The March 2014 addendum expanded on the rationale for finding that the Veteran's jaw pain was not related to service by describing his hypermobility of the jaw as a congenital defect caused by elastic fibers in the Veteran's cartilage.  

The Board acknowledges that a jaw defect was not noted upon entrance into service; however, the medical professionals who examined the Veteran's TMJ discovered that his symptoms were attributable to hypermobility.  Genetic defects are pre-existing conditions.  Here, the March 2014 addendum also noted that no disease or injury was superimposed on the Veteran's hypermobility.

Both the 2007 and 2013/4 VA examiners reviewed and considered the Veteran's pre-service history, service treatment records, and post-service history.  Both offered their opinions after performing interviews and examinations of the Veteran.  Significantly, their opinions have not been countered by any other medical evidence.  Moreover, the Veteran, while competent and credible in reporting his symptoms, both past and present, is not competent to render a medical opinion in this case regarding permanent aggravation of an underlying congenital defect.  He has argued that his PTSD causes him to grind his teeth at night and that this has caused him to develop TMJ dysfunction syndrome.  Treatment records show that the Veteran has occasionally complained of a painful jaw and he complains of grinding his teeth at night.  His symptoms were noted to be mild.  Although treatment records have noted popping and grinding in the TMJ with movement, this is not the same as a diagnosis of TMJ dysfunction syndrome.  Additionally, he has indicated that he is wearing away at the enamel of his teeth, but the electronic evidence did not include a dental treatment for such.  He has been diagnosed with occlusion/hypermobility, and has not been diagnosed with a disease or injury which was superimposed on this congenital defect.  As such, the Board does not find that entitlement to service connection for a jaw disorder is warranted.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a jaw disorder (claimed as TMJ dysfunction syndrome).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a jaw disorder (claimed as TMJ dysfunction syndrome) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


